DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchiyama (US 20150048917 A1).
As to claim 1, Uchiyama discloses: A power conversion device 1 (conversion - transforming, rectifying, smoothing; par. 0023) comprising: 
a main body including a substrate 100 to which a power conversion unit 10-70 (electronic components; par. 0023) and a coil EC (par. 0026, 0029, 0030) are provided; and 
a first heat dissipation portion 90, 95 (par. 0024) which holds the substrate and dissipates heat of the substrate, wherein 
the substrate is formed by one sheet, 
the coil is formed integrally with the substrate (par. 0026) and connected to the power conversion unit (par. 0026), 
the first heat dissipation portion is fixed to a substrate first surface (bottom surface), of the substrate, which is on a first direction (down) side in a thickness direction of the substrate, 

the power conversion unit includes a plurality of power conversion elements 10-70, 
at least one of the power conversion elements is fixed to the substrate first surface (at least 20; see Fig. 1-2), and 
the heat dissipation second surface of the first heat dissipation portion has an element cooling portion 95C (par. 0025) opposed to and abutting on the power conversion element fixed to the substrate first surface.
As to claim 11, Uchiyama discloses: wherein the substrate includes a wiring layer in which a conductor pattern is formed, and the coil is formed by the conductor pattern (par. 0026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 13-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 20150048917 A1) alone as applied to claims 1 and 11 above.
As to claim 3, Uchiyama discloses: wherein the substrate has an opening 101, 102 (see Fig. 2-3 and par. 0026, 0029) which opens in the thickness direction of the substrate, at a center of the coil, the main body has a core 31, 35, 36 provided to the opening and serving as a 
Uchiyama does not explicitly disclose:
the core cooling portion abutting on the core.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Uchiyama, e.g., providing:
the core cooling portion abutting on the core;
in order to dissipate heat from the core via conduction, similarly as the heat is dissipated from the coil via conduction (par. 0030).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 4, Uchiyama does not explicitly disclose:
further comprising a second heat dissipation portion which is fixed to a substrate second surface on the second direction side of the substrate and which dissipates heat of the substrate, 
wherein a heat dissipation first surface on the first direction side of the second heat dissipation portion has a coil cooling portion opposed to and abutting on the part where the coil is formed, of the substrate.
However, Uchiyama suggests providing a metallic case, such as aluminum, with a cover (par. 0024). Further, Uchiyama suggests a coil cooling portion 95A, 95B (par. 0025, 0030) 
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Uchiyama, e.g., providing an aluminum case and/or additional coil cooling portions 95A, 95B on a top surface of the substrate; 
further comprising a second heat dissipation portion which is fixed to a substrate second surface on the second direction side of the substrate and which dissipates heat of the substrate, 
wherein a heat dissipation first surface on the first direction side of the second heat dissipation portion has a coil cooling portion opposed to and abutting on the part where the coil is formed, of the substrate;
in order to provide additional thermal mass and dissipate heat from the coil through a cover of the metallic case, similarly as heat is dissipated through the housing 90 of the metallic case.
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
 As to claim 5, Uchiyama discloses:

at least one of the power conversion elements 10-70 is fixed to the substrate second surface.
Uchiyama does not explicitly disclose:
wherein a heat dissipation first surface on the first direction side of the second heat dissipation portion has a coil cooling portion opposed to and abutting on the part where the coil is formed, of the substrate; and an element cooling portion opposed to and abutting on the power conversion element at the substrate second surface.
However, Uchiyama suggests providing a metallic case, such as aluminum, with a cover (par. 0024). Further, Uchiyama suggests a coil cooling portion 95A, 95B (par. 0025, 0030) opposed to and abutting on the part where the coil is formed, of the substrate, and an element cooling portion 95C (par. 0025) opposed to and abutting on the power conversion element 20 at the substrate second surface; in order to dissipate the heat through the lower housing 90 (par. 0025)
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Uchiyama, e.g., providing an aluminum case and/or additional coil cooling portions 95A, 95B, 95C on a top surface of the substrate; 
wherein a heat dissipation first surface on the first direction side of the second heat dissipation portion has a coil cooling portion opposed to and abutting on the part where the coil is formed, of the substrate; and an element cooling portion opposed to and abutting on the power conversion element at the substrate second surface;

It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 6, Uchiyama does not explicitly disclose:
wherein a first thermal resistance reduction portion having heat transfer property is provided between the coil cooling portion and the part where the coil is formed, of the substrate.
However, Uchiyama suggests using a thermal compound with high thermal conductivity to thermally interconnect components (par. 0030)
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Uchiyama, e.g., providing thermal compound between the coil cooling portion and the part where the coil is formed; 
wherein a first thermal resistance reduction portion having heat transfer property is provided between the coil cooling portion and the part where the coil is formed, of the substrate;
in order to thermally interconnect the coil cooling portion and the part where the coil is formed with high thermal conductivity.
Additionally, all claimed elements were known in the prior art and one skilled in the art See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 7, Uchiyama does not explicitly disclose:
wherein a first thermal resistance reduction portion having heat transfer property is provided between the coil cooling portion and the part where the coil is formed, of the substrate, and 
a second thermal resistance reduction portion having heat transfer property is provided between the element cooling portion and the power conversion element.
However, Uchiyama suggests using a thermal compound with high thermal conductivity to thermally interconnect components (par. 0030)
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Uchiyama, e.g., providing thermal compound between the coil cooling portion and the part where the coil is formed, and between the element cooling portion and the power conversion element; 
wherein a first thermal resistance reduction portion having heat transfer property is provided between the coil cooling portion and the part where the coil is formed, of the substrate, and 
a second thermal resistance reduction portion having heat transfer property is provided between the element cooling portion and the power conversion element;
in order to thermally interconnect the coil cooling portion and the part where the coil is formed, and the element cooling portion and the power conversion element, with high thermal 
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 13, Uchiyama discloses:
wherein the substrate has a resist-absent region 95A’, 95B’ (see Fig. 5, par. 0027, 0028, 0030, and 0039) on which no solder resist is applied, on the conductor pattern forming the coil.
As to claim 14, Uchiyama discloses:
wherein the first heat dissipation portion has, in the heat dissipation second surface, a first recessed portion recessed toward the first direction side and storing the core (see Fig. 2).
As to claim 18, Uchiyama discloses:
wherein a damping spring 95A-C (the heat dissipations sheets have elasticity and can therefore be construed as damping springs) is provided between the main body and at least one of the first heat dissipation portion and the second heat dissipation portion.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 20150048917 A1) as applied to claim 11 above, and further in view of Chiba (US 20110234196 A1).
As to claim 12, Uchiyama does not explicitly disclose:

However, Chiba suggests:
wherein the substrate 2 (Fig. 1) is a multilayer substrate having a plurality of the wiring layers 31, 32 laminated in a multilayer form with an insulating layer therebetween, and the coil 31 (par. 0069) is formed in the wiring layer 31 that is near the bottom surface, among the plurality of wiring layers;
in order to provide a plurality of wiring layers.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Uchiyama as suggested by Chiba, e.g., providing a multilayer wiring board; 
wherein the substrate is a multilayer substrate having a plurality of the wiring layers laminated in a multilayer form with an insulating layer therebetween, and the coil is formed in the wiring layer that is near the coil cooling portion, among the plurality of wiring layers;
in order to provide a plurality of wiring layers.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 8-10, 15-17, and 19-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 8-10, 15-17, and 19-21, the allowability resides in the overall structure of the device as recited in the dependent claims 8-9, 15, 17, and 19-21, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 8-9, 15, 17, and 19-21 recite the following limitations: 
8. The power conversion device according to claim 6, wherein the first heat dissipation portion has a protruding portion protruding toward the second direction side, on the heat dissipation second surface of the first heat dissipation portion, and has a storage portion surrounded by the protruding portion, the main body is stored in the storage portion, and the first thermal resistance reduction portion is formed by a thermal resistance reduction member filled in the storage portion.
9. The power conversion device according to claim 7, wherein the first heat dissipation portion has a protruding portion protruding toward the second direction side, on a second surface side of the first heat dissipation portion, and has a storage portion surrounded by the protruding portion, the main body is stored in the storage portion, and the first thermal resistance reduction portion and the second thermal resistance reduction portion are integrally formed by a thermal resistance reduction member filled in the storage portion.
15. The power conversion device according to claim 1, wherein the power conversion unit includes a first power conversion unit and a second power conversion unit, the first power 
17. The power conversion device according to claim 1, wherein the plurality of power conversion elements are a first switching element and a second switching element, the power conversion unit is configured by connecting the first switching element and the second switching element in series to each other, and one end of the coil is connected to a connection point between the first switching element and the second switching element.
19. The power conversion device according to claim 1, wherein the coil is connected to the power conversion elements of the power conversion unit, the power conversion element fixed to the substrate first surface has a heat dissipation route through which heat is dissipated from the power conversion element via the coil of the substrate to the coil cooling portion, and a heat dissipation route through which heat is dissipated from the power conversion element to the element cooling portion.

21. The power conversion device according to claim 4, wherein the coil is connected to the power conversion elements of the power conversion unit, the power conversion element fixed to the substrate first surface has a heat dissipation route through which heat is dissipated from the power conversion element via the coil of the substrate to the coil cooling portion, and a heat dissipation route through which heat is dissipated from the power conversion element to the element cooling portion.
Nakazawa (US 9608528 B2), Liu (US 9484145 B2), Hachiya (US 20160035481 A1), and Huang (US 20070053157 A1) disclose conventional power conversion devices.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835